DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    MICHAEL VINCENT ANGUILLE,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D16-3964

                             [March 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case No. 14-004710-CF10A.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

                       ON CONFESSION OF ERROR

PER CURIAM.

   On appeal, appellant argues that the trial court erred by imposing: (1)
a sentence for misdemeanor possession of cannabis in excess of the
statutory maximum; (2) court costs for that offense under section
938.05(1)(b), Florida Statutes (2017), after imposing costs under the same
statutory provision for a companion felony charge in the case; and (3) costs
under section 318.18, Florida Statutes (2017), when no traffic offense was
charged in the case. Appellee confesses error, and does not oppose
reversal of the sentence on the cannabis charge and reversal of the order
imposing the contested costs. After reviewing the record, we agree that
the trial court erred. We reverse the sentence and contested costs imposed
by the trial court for the cannabis charge and remand for further
proceedings.

   Reversed and remanded.

CIKLIN, DAMOORGIAN and CONNER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2